Citation Nr: 9910860	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.

Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from December 1967 to October 
1970.

This appeal arises from an April 1998 rating decision which, 
in pertinent part, denied the veteran's claim for special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound and his claim for 
assistance in acquiring specially adapted housing or a home 
adaptation grant.

The record shows that the veteran, in his substantive appeal 
received in July 1998, requested a hearing at the Department 
of Veterans Affairs (VA) Regional Office (RO), in Louisville, 
Kentucky, before a member of the Board of Veterans' Appeals 
(Board).  The veteran, in a September 1998 statement, 
indicated that he was withdrawing his request for a hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The only disability for which service connection is 
currently in effect is anxiety reaction with depression, also 
diagnosed as post-traumatic stress disorder, rated 100 
percent disabling since November 1990.

3.  Nonservice-connected disorders include degenerative disc 
disease and degenerative joint disease of the low back as 
well as nerve entrapment at the first sacral vertebra.

4.  The veteran does not require assistance on a regular 
basis as the result of his service-connected psychiatric 
disability.

5.  The veteran is not shown to be substantially confined to 
his dwelling as the result of his service-connected 
psychiatric disability.
6.  Neither loss nor loss of use of either lower extremity or 
upper extremity as the result of service-connected disability 
is demonstrated.

7.  The veteran's service-connected disability is not shown 
to have affected the functions of balance or propulsion.

8.  A visual acuity of 5/200 or less or anatomical loss or 
loss of use of both hands, as a result of service-connected 
disability, is not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound have not been met.  38 
U.S.C.A. §§ 1114(l)(s), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.350, 3.352 (1998).

2.  The criteria for the grant of assistance in acquiring 
specially adapted housing or a home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. 
§§ 3.809, 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound as well as assistance in acquiring specially 
adapted housing or a home adaptation grant.  The Board finds 
that the veteran's claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).


Factual Background

Service connection has been in effect for anxiety reaction 
with depression, also diagnosed as post-traumatic stress 
disorder, rated 100 percent disabling since November 1990.  
The total rating was determined to be permanent as of March 
1995.

At the time of a March 1995 VA psychiatric examination it was 
reported that the veteran came to the examination with his 
spouse driving as he did not feel like driving due to the 
stress of city traffic.  His medical history indicated that 
he had been recently diagnosed as having restrictive lung 
disease and that he also had mild obstructive sleep apnea.  
It was noted that he had always had chronic back pain plus 
vertebral degenerative joint disease and had more recently 
been diagnosed with as having musculoskeletal pain in his 
shoulder.

The veteran reported that sometimes he could not sleep and 
that his mood was labile, more bad than good.  When his mood 
was bad he felt any or all of the emotions which included 
depression, anxiety and anger.  He had suicidal ideations and 
rare homicidal ideations.  It was noted that he still had 
outbursts of anger which were less frequent, occurring every 
three to four days.  He avoided people, except for one close 
friend and his family.  His depression had been worse, 
particularly with his recent deterioration in health.  He 
denied any obsessive-compulsive symptoms, phobias, substance 
abuse or psychosis.

The veteran experienced flashbacks about once or twice a day, 
precipitated by scenery around where he lived, and he also 
described increased physiological response to the same kind 
of scenery's if they did not precipitate a flashback.  He had 
become more socially withdrawn and his spouse complained of 
his lack of affect.  A typical day consisted of arising at 
about 8:00 in the morning and having breakfast.  He watched 
television and did very little else.  In the afternoon he 
watched television or might go for a walk with his dogs.  On 
rare occasions he might ride his mule.  His hobbies consisted 
of riding his mule back to his old home site and socializing 
and working with a friend.  He did not attend church and 
shopping was to be avoided at all costs.
On examination, the veteran's mood was found to be dysphoric 
between anxiety and depression with no suicidal or homicidal 
ideations.  Speech and thought were within normal limits and 
there were no perceptual disturbances.  Insight and judgment 
were fair and cognitive functions were intact.  The examiner 
observed that the veteran continued to exhibit full-blown and 
severe symptoms of post-traumatic stress disorder.  It was 
noted that he seemed a little more able to abide pleasures 
and activities around his house, but was still plagued by 
Vietnam and its psychological repercussions.

VA outpatient treatment records reflect that when the veteran 
was seen, apparently in January 1997, his post-traumatic 
stress disorder seemed to be better.  It was noted that he 
had started going to church.  When he was seen several months 
later he complained of lower back pain.  A history of back 
surgery for a herniated lumbosacral disc in 1992 was noted.  
It was reported that he had seen a neurosurgeon who advised 
against further surgery if possible but that the problem was 
worse lately.

In June 1997 the veteran arrived for triage assessment in a 
wheelchair.  He was noted to be alert and oriented.  A 
decrease in ability to bear weight was noted.  It was 
reported that he was using a cane or wheelchair for mobility 
and that he had fallen the previous day.  He complained of 
worsening low back pain, especially in the last week.  The 
veteran reported that he sometimes grabbed his hand to his 
lower back when getting up and when walking, resulting in 
falls.  The diagnostic impression was worsening low back pain 
with history of degenerative disc disease and now some 
urinary hesitancy; history of post-traumatic stress disorder; 
and history of chronic obstructive pulmonary disease.

The following week the veteran underwent magnetic resonance 
imaging (MRI) and arrived for triage assessment in a 
wheelchair and related that he could not take the pain.  He 
reported that, with the crutches, he had been falling down 
due to gripping pain.  He complained of persistent pain and 
not being able to sleep.  Two days later it was reported that 
the MRI had shown nerve entrapment at the first sacral 
vertebra.  The veteran, when contacted by phone, indicated 
that he had terrific pain in certain positions and had to 
walk with a cane.
The veteran continued to complain of increasing pain in July 
and August 1997.  The veteran's spouse, in August 1997, 
stated that the veteran continued to suffer from back pain 
and was nearly bedridden.  He was having great difficulty 
getting to and from the bathroom.  Any activity at all 
aggravated his back and increased the pain.  She indicated 
that the veteran's functional status was declining.

When the veteran was seen in August 1997 he complained of 
severe back pain.  It was indicated that he had fallen in the 
last three months and that there had been a change in the 
activities of daily living.  When he was seen in occupational 
therapy in October 1997 he was noted to have chronic low back 
pain and that deficit areas in activities of daily living 
included lower body dressing, bathing and toileting.  The 
veteran reported difficulty with bed mobility and 
transferring from bed.

Analysis

I.  Special Monthly Compensation- Aid and Attendance

38 U.S.C.A. § 1114(l) states that, if the veteran, as the 
result of a service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance, special monthly compensation shall be granted.

The Board observes that there is no question but that the 
evidence shows that, with respect to this veteran, there is 
an actual requirement of personal assistance from others and 
that he requires this care or assistance on a regular basis 
to protect and assist him.  While he is in need of regular 
aid and attendance, the record clearly demonstrates that this 
is the result of a low back disabilities including nerve 
entrapment, disabilities for which service connection is not 
in effect.  As a grant of special monthly compensation based 
on the need for regular aid and attendance requires that 
service connection be in effect for the disability or 
disabilities which have resulted in that need, the veteran's 
claim must be denied.


II.  Special Monthly Compensation- Housebound

Special monthly compensation is payable where the veteran has 
a single service-connected disability rated as 100 percent 
and, in addition, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran does meet the first criterion as he has a single 
service-connected disability rated as 100 percent.  However, 
although the veteran's mobility has been adversely affected, 
this is clearly the result of the low back disabilities for 
which service connection is not in effect.  As a grant of 
special monthly compensation by reason of being housebound 
requires that service connection be in effect for the 
disability or disabilities which have resulted in substantial 
confinement to his dwelling, the veteran's claim must be 
denied.

III. Specially Adapted Housing

For the veteran to establish entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a) the following 
requirements, in pertinent part, must be met: The veteran 
must be entitled to compensation for permanent and total 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

The veteran's only service-connected disability, post-
traumatic stress disorder, although a permanent and total 
disability, is not shown to affect the function of any 
extremity.  While the veteran has required crutches, canes, 
or a wheelchair for mobility, service connection is not in 
effect for the low back disabilities which have limited his 
mobility.  While the veteran may require a wheelchair at 
times, as his only service-connected disability is post-
traumatic stress disorder, the criteria for granting the 
veteran assistance in acquiring specially adapted housing 
have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

IV. Special Home Adaptation Grant

38 U.S.C.A. § 2101(b) states, in pertinent part, that, where 
the veteran is not entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing, a 
certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b) may be issued to a veteran if the following 
requirements are met: The veteran is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.

The veteran is entitled to compensation due to post-traumatic 
stress disorder.  However, the veteran has not contended, nor 
does the evidence suggest, that he experiences either upper 
extremity or visual impairment as a result of his service-
connected disability.  In the absence of a showing that the 
veteran, due to service-connected disabilities, has blindness 
in both eyes with 5/200 visual acuity or less or the 
anatomical loss or loss of use of both hands, there is no 
basis for a special home adaptation grant.  38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809a.

We have considered the doctrine of reasonable doubt in 
reviewing each of the veteran's claims.  However, as the 
evidence considered with respect none of the issues is in 
relative equipoise, this doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound is denied.  Entitlement to assistance in acquiring 
specially adapted housing or a home adaptation grant is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


